           Case 5:19-cv-07547-SVK Document 20 Filed 02/18/20 Page 1 of 14



 1   Mark S. Askanas (State Bar No. 122745)
     Dylan B. Carp (State Bar No. 196846)
 2   Amy P. Frenzen (State Bar No. 245368)
     JACKSON LEWIS P.C.
 3   50 California Street, 9th Floor
     San Francisco, California 94111-4615
 4   Telephone: (415) 394-9400
     Facsimile: (415) 394-9401
 5   E-mail: Mark.Askanas@jacksonlewis.com
     E-mail: Dylan.Carp@jacksonlewis.com
 6   E-mail: Amy.Frenzen@jacksonlewis.com
 7   Attorneys for Defendant
     CALIX, INC.
 8

 9                                     UNITED STATES DISTRICT COURT

10                   NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

11

12    TRACY HANKINS,                                               Case No. 5:19-cv-07547-SVK

13                                       Plaintiff,                DEFENDANT CALIX, INC.’S
                                                                   ANSWER TO PLAINTIFF’S
14                              vs.                                COMPLAINT

15    CALIX INC. and DOES 1-25,
                                                                   Complaint Filed:   11/15/2019
16                                       Defendants,               Trial Date:        None

17

18

19             Defendant CALIX, INC. (“Defendant”), by and through its counsel of record, hereby
20   answers the Complaint filed by Plaintiff TRACY HANKINS (“Plaintiff”). All allegations not
21   specifically admitted in this Answer are denied. For its Answer, Defendant admits, denies, and
22   alleges as follows:
23                                                 INTRODUCTION
24   1.        Answering Paragraph 1 of the Complaint, Defendant admits that Plaintiff has been
25   employed at Calix since March 2017 as a Cloud Solutions Specialist in Calix’s Cloud Solutions
26   Group. Defendant further admits that Plaintiff received her Right-To-Sue letter from the EEOC
27   in August 2019. Except as expressly admitted herein, Defendant denies the remaining allegations.
28   ///

                                                               1
     Defendant Calix, Inc.’s Answer to Plaintiff’s Complaint                          Case No. 5:19-cv-07547-SVK
          Case 5:19-cv-07547-SVK Document 20 Filed 02/18/20 Page 2 of 14



 1   2.       Answering paragraph 2 of the Complaint, Defendant denies each and every allegation
 2   contained therein.
 3   3.       Answering Paragraph 3 of the Complaint, Defendant admits that Plaintiff has been
 4   employed at Calix since March 2017 as a Cloud Solutions Specialist in Calix’s Cloud Solutions
 5   Group. Defendant further admits that Plaintiff is an African American woman, she was the only
 6   woman in the Cloud Sales organization between her date of hire through the date she went out on
 7   leave, and she reported to S. Eyre through April 30, 2018. Defendant further denies S. Eyre made
 8   the statement attributed to him in Paragraph 3. Except as expressly admitted or denied herein,
 9   Defendant lacks information and belief as to the remaining allegations in Paragraph 3, and, on that
10   basis, denies the remaining allegations in Paragraph 3.
11   4.       Answering Paragraph 4 of the Complaint, Defendant admits that Bob Carrick began to
12   work for Calix in or around October 2017, but denies that he was hired into the same role as
13   Plaintiff or that he was promoted into a senior role after less than a month at Calix. Except as
14   expressly admitted or denied herein, Defendant lacks information and belief as to the remaining
15   allegations in Paragraph 4, and, on that basis, denies the remaining allegations in Paragraph 4.
16   5.       Answering Paragraph 5 of the Complaint, Defendant admits Plaintiff attended a convention
17   in Las Vegas, Nevada on or around October 31, 2017. Except as expressly admitted herein,
18   Defendant lacks information and belief as to the remaining allegations contained therein, and, on
19   that basis, denies the allegations in Paragraph 5.
20   6.       Answering Paragraph 6 of the Complaint, Defendant lacks information and belief as to the
21   allegations contained therein, and, on that basis, denies the allegations in Paragraph 6.
22   7.       Answering Paragraph 7 of the Complaint, Defendant lacks information and belief as to the
23   allegations contained therein, and, on that basis, denies the allegations in Paragraph 7.
24   8.       Answering Paragraph 8 of the Complaint, Defendant admits that Calix held an annual sales
25   meeting in San Francisco in January 2018. Defendant further admits that Chief Marketing officer
26   Matt Collins made certain remarks at this meeting that were ill-advised and not sanctioned by
27   Defendant, and subsequently Mr. Collins and Defendant promptly issued apologies. Except as
28   expressly admitted herein, Defendant lacks information and belief as to the remaining allegations

                                                               2
     Defendant Calix, Inc.’s Answer to Plaintiff’s Complaint                  Case No. 5:19-cv-07547-SVK
           Case 5:19-cv-07547-SVK Document 20 Filed 02/18/20 Page 3 of 14



 1   contained therein, and, on that basis, denies the allegations in Paragraph 8.
 2   9.        Answering Paragraph 9 of the Complaint, Defendant lacks information and belief as to the
 3   allegations contained therein, and, on that basis, denies the allegations in Paragraph 9.
 4   10.       Answering Paragraph 10 of the Complaint, Defendant admits that Plaintiff reported that
 5   she suffered a stroke, and is currently on leave. Except as expressly admitted herein, Defendant
 6   lacks information and belief as to the remaining allegations in Paragraph 10, and, on that basis,
 7   denies the allegations in Paragraph 10.
 8   11.       Answering Paragraph 11 of the Complaint, Defendant admits Plaintiff remains on leave of
 9   absence. Except as expressly admitted herein, Defendant lacks information and belief as to the
10   remaining allegations in Paragraph 11, and, on that basis, denies the allegations in Paragraph 11.
11                                       INTRADISTRICT ASSIGNMENT
12   12.       Answering Paragraph 12 of the Complaint, Defendant admits that its headquarters are in
13   San Jose, California. Defendant denies Plaintiff’s characterization of decisions made by company
14   executives as illegal. Except as expressly admitted or denied herein, Defendant lacks information
15   and belief as to the remaining allegations in Paragraph 12, and, on that basis, denies the allegations
16   in Paragraph 12.
17                                                      PARTIES
18   13.       Answering Paragraph 13 of the Complaint, Defendant admits the allegations contained
19   therein.
20   14.       Answering Paragraph 14 of the Complaint, Defendant admits the allegations contained
21   therein.
22                                         JURISDICTION AND VENUE
23   15.       Answering Paragraph 15 of the Complaint, the allegations in this paragraph are statements
24   or conclusions of law that require no response under the Federal Rules of Civil Procedure.
25   16.       Answering Paragraph 16 of the Complaint, the allegations in this paragraph are statements
26   or conclusions of law that require no response under the Federal Rules of Civil Procedure.
27   ///
28   ///

                                                               3
     Defendant Calix, Inc.’s Answer to Plaintiff’s Complaint                   Case No. 5:19-cv-07547-SVK
        Case 5:19-cv-07547-SVK Document 20 Filed 02/18/20 Page 4 of 14



 1                                                  BACKGROUND
 2   17.      Answering Paragraph 17 of the Complaint, Defendant admits the allegations contained
 3   therein.
 4                                          FACTUAL ALLEGATIONS
 5            A.       Pay Discrepancies Between Plaintiff and Other Similarly Situated Male
 6                     Employees
 7   18.      Answering Paragraph 18 of the Complaint, Defendant denies the allegations contained
 8   therein.
 9   19.      Answering Paragraph 19 of the Complaint, Defendant denies the allegations contained
10   therein.
11   20.      Answering Paragraph 20 of the Complaint, Defendant denies any of Plaintiff’s male
12   comparators were making $220,000 per year. Defendant lacks information and belief as to the
13   remaining allegations contained therein, and, on that basis, denies the allegations in Paragraph 20.
14   21.      Answering Paragraph 21 of the Complaint, Defendant admits that Plaintiff had a
15   conversation with Ms. Rebekah Cremer on or around January 23, 2018, at the Calix Sales Kickoff,
16   but denies the contents of the conversation based on a lack of information and belief. Except as
17   expressly admitted herein, Defendant lacks information and belief as to the remaining allegations
18   contained therein, and, on that basis, denies the remaining allegations in Paragraph 21.
19            B.       Plaintiff is Told That She is “Overly Aggressive”
20   22.      Answering Paragraph 22 of the Complaint, Defendant lacks information and belief as to
21   the allegations contained therein, and, on that basis, denies the allegations in Paragraph 22.
22   23.      Answering Paragraph 23 of the Complaint, Defendant lacks information and belief as to
23   the allegations contained therein, and, on that basis, denies the allegations in Paragraph 23.
24   24.      Answering Paragraph 24 of the Complaint, Defendant lacks information and belief as to
25   the allegations contained therein, and, on that basis, denies the allegations in Paragraph 24.
26   25.      Answering Paragraph 25 of the Complaint, Defendant lacks information and belief as to
27   the allegations contained therein, and, on that basis, denies the allegations in Paragraph 25.
28   26.      Answering Paragraph 26 of the Complaint, Defendant admits that Plaintiff was copied on

                                                               4
     Defendant Calix, Inc.’s Answer to Plaintiff’s Complaint                  Case No. 5:19-cv-07547-SVK
           Case 5:19-cv-07547-SVK Document 20 Filed 02/18/20 Page 5 of 14



 1   an email sent by Bob Carrick dated in April 2018, but denies Plaintiff’s characterization of that
 2   email. Defendant further admits that Plaintiff has been out on leave since April 2018 after she
 3   reported experiencing a stroke. Except as expressly admitted herein, Defendant lacks information
 4   and belief as to the remaining allegations contained in Paragraph 26 and, on that basis, denies
 5   them.
 6             C.      Plaintiff Was Retaliated Against for Speaking Out About Discrimination
 7                     Against Her
 8   27.       Answering Paragraph 27 of the Complaint, Defendant lacks information and belief as to
 9   the allegations contained therein, and, on that basis, denies the allegations in Paragraph 27.
10   28.       Answering Paragraph 28 of the Complaint, Defendant admits that Plaintiff spoke with Ms.
11   Rebekah Cremer by phone in November 2017, but denies Plaintiff’s characterization of that
12   meeting. Except as expressly admitted herein, Defendant lacks information and belief as to the
13   remaining allegations contained in Paragraph 29 and, on that basis, denies them.
14   29.       Answering Paragraph 29 of the Complaint, Defendant admits that Plaintiff had the one-on-
15   one meeting with Mr. Eyre in November 2017, but deny Plaintiff’s characterization of that
16   meeting. Except as expressly admitted herein, Defendant lacks information and belief as to the
17   remaining allegations contained in Paragraph 29 and, on that basis, denies them.
18   30.       Answering Paragraph 30 of the Complaint, Defendant denies the allegations contained
19   therein.
20                                                   FIRST CLAIM
21              VIOLATION OF THE CALIFORNIA EQUAL PAY ACT AND TITLE VII
22   31.       Answering Paragraph 31 of the Complaint, Defendant denies the allegations contained
23   therein.
24   32.       Answering Paragraph 32 of the Complaint, the allegations in this paragraph are statements
25   or conclusions of law that require no response under the Federal Rules of Civil Procedure.
26   33.       Answering Paragraph 33 of the Complaint, the allegations in this paragraph are statements
27   or conclusions of law that require no response under the Federal Rules of Civil Procedure.
28   ///

                                                               5
     Defendant Calix, Inc.’s Answer to Plaintiff’s Complaint                  Case No. 5:19-cv-07547-SVK
           Case 5:19-cv-07547-SVK Document 20 Filed 02/18/20 Page 6 of 14



 1   34.       Answering Paragraph 34 of the Complaint, Defendant denies the allegations contained
 2   therein.
 3   35.       Answering Paragraph 35 of the Complaint, Defendant admits Plaintiff was hired on or
 4   around March 20, 2017, and denies the remaining allegations therein.
 5   36.       Answering Paragraph 36 of the Complaint, Defendant admits Derek Kiger is male and
 6   started on or around April 3, 2017. Defendant lacks information and belief as to the remaining
 7   allegations contained therein, and, on that basis, denies the allegations in Paragraph 36.
 8   37.       Answering Paragraph 37 of the Complaint, Defendant admits Eric Mal is male and started
 9   on or around September 27, 2017. Defendant lacks information and belief as to the remaining
10   allegations contained therein, and, on that basis, denies the allegations in Paragraph 37.
11   38.       Answering Paragraph 38 of the Complaint, Defendant admits Bob Carrick is male and
12   started on or around October 2, 2017. Defendant lacks information and belief as to the remaining
13   allegations contained therein, and, on that basis, denies the allegations in Paragraph 38.
14   39.       Answering Paragraph 39 of the Complaint, Defendant admits Jeff Lungren is male and
15   started on or around January 15, 2018. Defendant lacks information and belief as to the remaining
16   allegations contained therein, and, on that basis, denies the allegations in Paragraph 39.
17   40.       Answering Paragraph 40 of the Complaint, Defendant admits Sorasak Choeynim is male
18   and started on or around December 18, 2017. Defendant lacks information and belief as to the
19   remaining allegations contained therein, and, on that basis, denies the allegations in Paragraph 40.
20   41.       Answering Paragraph 41 of the Complaint, Defendant denies the allegations contained
21   therein.
22                                                 SECOND CLAIM
23                 GENDER/SEX DISCRIMINATION IN VIOLATION OF TITLE VII
24   42.       Answering Paragraph 42 of the Complaint, Defendant denies the allegations contained
25   therein.
26   43.       Answering Paragraph 43 of the Complaint, Defendant denies the allegations contained
27   therein.
28   ///

                                                               6
     Defendant Calix, Inc.’s Answer to Plaintiff’s Complaint                  Case No. 5:19-cv-07547-SVK
           Case 5:19-cv-07547-SVK Document 20 Filed 02/18/20 Page 7 of 14



 1   44.       Answering Paragraph 44 of the Complaint, Defendant denies Plaintiff’s characterization
 2   of the work environment at Calix. Defendant lacks information and belief as to the remaining
 3   allegations contained therein, and, on that basis, denies the allegations in Paragraph 44.
 4   45.       Answering Paragraph 45 of the Complaint, Defendant lacks information and belief as to
 5   the allegations contained therein, and, on that basis, denies the allegations in Paragraph 45.
 6   46.       Answering Paragraph 46 of the Complaint, Defendant lacks information and belief as to
 7   the allegations contained therein, and, on that basis, denies the allegations in Paragraph 46.
 8   47.       Answering Paragraph 47 of the Complaint, Defendant denies the allegations contained
 9   therein.
10                                                  THIRD CLAIM
11                             RETALIATION IN VIOLATION OF TITLE VII
12   48.       Answering Paragraph 48 of the Complaint, Defendant denies the allegations contained
13   therein.
14   49.       Answering Paragraph 49 of the Complaint, Defendant denies the allegations contained
15   therein.
16   50.       Answering Paragraph 50 of the Complaint, Defendant denies the allegations contained
17   therein.
18   51.       Answering Paragraph 51 of the Complaint, Defendant denies the allegations contained
19   therein.
20                                                 FOURTH CLAIM
21                      RETALIATION IN VIOLATION OF TITLE VII AND §1981
22   52.       Answering Paragraph 52 of the Complaint, Defendant denies the allegations contained
23   therein.
24   53.       Answering Paragraph 53 of the Complaint, Defendant denies the allegations contained
25   therein.
26   54.       Answering Paragraph 54 of the Complaint, Defendant denies the allegations contained
27   therein.
28   ///

                                                               7
     Defendant Calix, Inc.’s Answer to Plaintiff’s Complaint                  Case No. 5:19-cv-07547-SVK
           Case 5:19-cv-07547-SVK Document 20 Filed 02/18/20 Page 8 of 14



 1                                                   FIFTH CLAIM
 2               RACE DISCRIMINATION IN VIOLATION OF TITLE VII AND §1981
 3   55.       Answering Paragraph 55 of the Complaint, Defendant denies the allegations contained
 4   therein.
 5   56.       Answering Paragraph 56 of the Complaint, Defendant admits Plaintiff is a member of a
 6   protected class. Except as expressly admitted herein, Defendant denies the allegations contained
 7   therein.
 8   57.       Answering Paragraph 57 of the Complaint, Defendant denies the allegations contained
 9   therein.
10                                                   SIXTH CLAIM
11                                       DISABILITY DISCRIMINATION
12   58.       Answering Paragraph 58 of the Complaint, Defendant denies the allegations contained
13   therein.
14   59.       Answering Paragraph 59 of the Complaint, Defendant admits that Plaintiff reported
15   suffering a stroke in 2017. Except as expressly admitted herein, Defendant denies the allegations
16   contained therein.
17   60.       Answering Paragraph 60 of the Complaint, Defendant denies the allegations contained
18   therein.
19   61.       Answering Paragraph 61 of the Complaint, Defendant denies the allegations contained
20   therein.
21   62.       Answering Paragraph 62 of the Complaint, Defendant denies the allegations contained
22   therein.
23                                                SEVENTH CLAIM
24                                       FAILURE TO ACCOMMODATE
25   63.       Answering Paragraph 63 of the Complaint, Defendant denies the allegations contained
26   therein.
27   ///
28   ///

                                                               8
     Defendant Calix, Inc.’s Answer to Plaintiff’s Complaint                Case No. 5:19-cv-07547-SVK
        Case 5:19-cv-07547-SVK Document 20 Filed 02/18/20 Page 9 of 14



 1   64.      Answering Paragraph 64 of the Complaint, Defendant admits that Plaintiff reported
 2   suffering a stroke in 2017. Except as expressly admitted herein, Defendant denies the allegations
 3   contained therein.
 4   65.      Answering Paragraph 65 of the Complaint, Defendant lacks information and belief as to
 5   the allegations contained therein, and, on that basis, denies the allegations in Paragraph 65.
 6   66.      Answering Paragraph 66 of the Complaint, Defendant denies the allegations contained
 7   therein.
 8   67.      Answering Paragraph 67 of the Complaint, Defendant denies the allegations contained
 9   therein.
10   68.      Answering Paragraph 68 of the Complaint, Defendant denies the allegations contained
11   therein.
12                                          AFFIRMATIVE DEFENSES
13            Without admitting that it carries the burden of proof as to any of the issues raised,
14   Defendant asserts the following separate and distinct affirmative defenses to Plaintiff’s Complaint
15   and each purported claim therein and prays for judgment as set forth below. Defendant also hereby
16   gives notice that Defendant intends to rely upon such other and further affirmative defenses as may
17   become available during investigation and discovery in this action. Defendant reserves the right
18   to amend this Answer to assert any such defenses based on such investigation and discovery.
19                                      FIRST AFFIRMATIVE DEFENSE
20                                              Failure to State a Claim
21            1.       Plaintiff’s Complaint fails to state facts sufficient to constitute a claim against
22   Defendant.
23                                     SECOND AFFIRMATIVE DEFENSE
24                                               Statute of Limitations
25            2.       To the extent discovery may disclose information which could serve as a basis for
26   this defense, any recovery on Plaintiff’s Complaint is barred by the applicable statutes of
27   limitation, including but not limited to 42 U.S.C. §2000e-5(f)(1), 42 U.S.C. §12117, 28 U.S.C.
28   §1658(a), 29 U.S.C. §255(a), and Cal. Labor Code §1197.5(i).

                                                               9
     Defendant Calix, Inc.’s Answer to Plaintiff’s Complaint                   Case No. 5:19-cv-07547-SVK
       Case 5:19-cv-07547-SVK Document 20 Filed 02/18/20 Page 10 of 14



 1                                      THIRD AFFIRMATIVE DEFENSE
 2                                 Failure to Exhaust Administrative Remedies
 3            3.       Plaintiff's claims are barred in whole or in part to the extent she failed to exhaust
 4   her administrative remedies before the Equal Employment Opportunity Commission prior to
 5   initiating this litigation.
 6                                       FOURTH AFFIRMATIVE DEFENSE
 7                                              Laches/Unclean Hands
 8            4.       Plaintiff’s Complaint and each claim therein is barred, in whole or in part, by the
 9   equitable doctrine of laches and the doctrine of unclean hands.
10                                      FIFTH AFFIRMATIVE DEFENSE
11                                                        Waiver
12            5.       Plaintiff’s Complaint and each claim therein is barred, in whole or in part, by the
13   doctrine of waiver.
14                                      SIXTH AFFIRMATIVE DEFENSE
15                                                  Consent/Estoppel
16            6.       Plaintiff’s Complaint and each claim therein is barred, in whole or in part, by the
17   doctrines of consent and/or estoppel.
18                                    SEVENTH AFFIRMATIVE DEFENSE
19                                                 Failure to Mitigate
20            7.       To the extent discovery may disclose a factual basis for this defense, Plaintiff is
21   barred from recovering any damages, or any recovery must be reduced, by virtue of Plaintiff’s
22   failure to exercise reasonable diligence to mitigate her alleged damages.
23                                     EIGHTH AFFIRMATIVE DEFENSE
24                               Punitive Damages Violate Constitutional Rights
25            8.       Plaintiff is not entitled to recover punitive or exemplary damages from Defendant
26   on the ground that any award of punitive or exemplary damages violates Defendant’s constitutional
27   rights under the provisions of the United States and California Constitutions, Due Process Clauses
28   of the Fifth and Fourteenth Amendments of the United States Constitution and the excessive fines

                                                               10
     Defendant Calix, Inc.’s Answer to Plaintiff’s Complaint                     Case No. 5:19-cv-07547-SVK
       Case 5:19-cv-07547-SVK Document 20 Filed 02/18/20 Page 11 of 14



 1   and the cruel and unusual punishment clauses of the Eighth Amendment of the United States
 2   Constitution as well as the due process and excessive fines clauses contained in the California
 3   Constitution.
 4                                      NINTH AFFIRMATIVE DEFENSE
 5                                     Legitimate, Non-Retaliatory Reasons
 6            9.       Any recovery on Plaintiff’s Complaint or any of the claims therein is barred on
 7   grounds that Defendant’s actions towards Plaintiff were taken for legitimate, non-retaliatory
 8   reasons.
 9                                      TENTH AFFIRMATIVE DEFENSE
10                                             After-Acquired Evidence
11            10.      Plaintiff’s claims for damages are barred, in whole or in part, to the extent the
12   doctrine of after-acquired evidence applies and thereby limits or reduces Plaintiff’s alleged
13   damages.
14                                  ELEVENTH AFFIRMATIVE DEFENSE
15                           Intervening, Superseding, and/or Independent Factors
16            11.      Defendant alleges that if Plaintiff suffered any damage, including, but not limited
17   to, emotional distress, such damage was caused by intervening, superseding, and/or independent
18   factors unrelated to any alleged conduct of Defendant.
19                                   TWELFTH AFFIRMATIVE DEFENSE
20                                                  Proximate Cause
21            12.      Any recovery on Plaintiff’s Complaint, and each purported claim for relief alleged
22   therein, is barred, in whole or in part, because injuries that Plaintiff alleges in her Complaint, and
23   in each and every purported claim for relief alleged therein, if they exist at all, resulted from a
24   cause not proximately caused by or related to any act or omission by Defendant.
25                                 THIRTEENTH AFFIRMATIVE DEFENSE
26                                      Workers’ Compensation Preemption
27            13.      Plaintiff’s Complaint and each cause of action therein is barred to the extent that
28   Plaintiff suffered any damage as a result of the conduct alleged in the Complaint, and Plaintiff’s

                                                               11
     Defendant Calix, Inc.’s Answer to Plaintiff’s Complaint                   Case No. 5:19-cv-07547-SVK
       Case 5:19-cv-07547-SVK Document 20 Filed 02/18/20 Page 12 of 14



 1   exclusive remedy for such damages is governed by the California Workers’ Compensation Act.
 2   Cal. Lab. Code §§ 3200, et seq.
 3                                FOURTEENTH AFFIRMATIVE DEFENSE
 4                                  Same Decision and Mixed-Motive Defense
 5            14.      Plaintiff’s Complaint as a whole, and each purported cause of action alleged
 6   therein, is barred, in whole or in part, because, even assuming arguendo that Defendant’s actions
 7   were motivated in part by a discriminatory, retaliatory, or any other improper reason (which
 8   Defendant unequivocally denies), Defendant would have made the same alleged employment
 9   decisions and taken the same action(s) toward Plaintiff in any case for legitimate, non-
10   discriminatory, and non-retaliatory business reasons. Specifically, Plaintiff’s protected
11   classification into which she allegedly falls or protected activity in which she allegedly engaged,
12   was not, either individually or collectively, substantial motivating factors in Defendant’s actions
13   toward Plaintiff.
14                                  FIFTEENTH AFFIRMATIVE DEFENSE
15                                                 Internal Remedies
16            15.      Plaintiff’s Complaint and each alleged cause of action are barred in whole or in part
17   because Defendant had in place internal complaint policies and procedures, including policies and
18   procedures prohibiting unlawful discrimination and retaliation and, upon information and belief,
19   Plaintiff failed to avail herself of available internal remedies before bringing this lawsuit.
20                                  SIXTEENTH AFFIRMATIVE DEFENSE
21                                Privileged, Good Faith, and Justified Conduct
22            16.      Any recovery on Plaintiff's Complaint is barred, in whole or in part, because
23   Defendant's conduct was privileged and/or justified under California law and occurred in good
24   faith based upon good cause and for legitimate business reasons.
25                                SEVENTEENTH AFFIRMATIVE DEFENSE
26                                               Managerial Immunity
27            17.      Any recovery for injuries Plaintiff allegedly sustained as a result of any action by a
28   management employee of Defendant is barred by the doctrine of managerial immunity.

                                                               12
     Defendant Calix, Inc.’s Answer to Plaintiff’s Complaint                     Case No. 5:19-cv-07547-SVK
       Case 5:19-cv-07547-SVK Document 20 Filed 02/18/20 Page 13 of 14



 1                                 EIGHTEENTH AFFIRMATIVE DEFENSE
 2                                        Legitimate Business Justification
 3            18.      Any recovery on Plaintiff’s Complaint, or any purported cause of action alleged
 4   therein, is barred because, assuming arguendo that discriminatory, harassing or retaliatory reasons
 5   had been a motivating factor in any employment decisions toward Plaintiff, Defendant would have
 6   made the same employment decisions toward Plaintiff in any case for legitimate, non-
 7   discriminatory or non-retaliatory business reasons.
 8                                 NINETEENTH AFFIRMATIVE DEFENSE
 9                                       Failure to Perform Responsibilities
10            19.      Any recovery on Plaintiff’s Complaint, or any purported cause of action alleged
11   therein, is barred by Plaintiff’s failure to satisfactorily perform her job responsibilities and
12   otherwise conduct herself in accordance with the standards and policies of Defendant.
13                                  TWENTIETH AFFIRMATIVE DEFENSE
14                                                 Contributory Fault
15            20.      Any recovery on Plaintiff’s Complaint, or any purported cause of action alleged
16   therein, is barred in whole or in part by Plaintiff’s own contributory or comparative fault. The
17   liability of Defendant and responsible parties named or unnamed, if any, for any injury, damage,
18   or loss sustained by Plaintiff should be apportioned according to their respective degree of fault,
19   and the liability if any, of Defendant should be reduced accordingly.
20                               TWENTY-FIRST AFFIRMATIVE DEFENSE
21                                 Failure to Participate in Interactive Process
22            21.      Plaintiff’s Seventh Cause of Action for failure to accommodate is barred because
23   Plaintiff failed to participate in the interactive process which broke down through no fault of
24   Defendant.
25   ///
26   ///
27   ///
28   ///

                                                               13
     Defendant Calix, Inc.’s Answer to Plaintiff’s Complaint                   Case No. 5:19-cv-07547-SVK
       Case 5:19-cv-07547-SVK Document 20 Filed 02/18/20 Page 14 of 14



 1                              TWENTY-SECOND AFFIRMATIVE DEFENSE
 2                                                  Undue Hardship
 3            22.      Plaintiff’s Seventh Cause of Action is barred to the extent the desired
 4   accommodation sought by the Plaintiff would impose an undue hardship on Defendant’s business
 5   operations.
 6                               TWENTY-THIRD AFFIRMATIVE DEFENSE
 7                                               Health/Safety Threat
 8            23.      Plaintiff’s Seventh Cause of Action is barred in whole or in part because providing
 9   an accommodation to Plaintiff would result in a direct threat to the health or safety of herself or
10   others in the workplace.
11                                         RESERVATION OF RIGHTS
12            Defendant reserves the right to assert any additional defenses at trial. Defendant lacks
13   sufficient information to form a belief as to whether Defendant has additional, as yet unstated,
14   affirmative defenses. Defendant reserves the right to assert such defenses in the event that
15   discovery indicates additional defenses are appropriate.
16                                                       PRAYER
17            WHEREFORE, Defendant prays for judgment as follows:
18            1.       For entry of judgment in favor of Defendant and against Plaintiff;
19            2.       That Plaintiff take nothing by way of the Complaint;
20            3.       For cost of suit and for reasonable attorneys’ fees incurred by Defendant; and
21            4.       For any further relief as the Court deems just and proper.
22   Dated: February 18, 2020                                        JACKSON LEWIS P.C.

23

24                                                        By:        /s/ Dylan B. Carp
                                                                     Mark S. Askanas
25                                                                   Dylan B. Carp
                                                                     Amy P. Frenzen
26                                                                   Attorneys for Defendant
                                                                     CALIX, INC.
27

28   4818-1102-2258


                                                                14
     Defendant Calix, Inc.’s Answer to Plaintiff’s Complaint                          Case No. 5:19-cv-07547-SVK
